Citation Nr: 1436469	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-22 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bladder cancer, to include as secondary to prostate cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had 25 years of active duty in the Navy. He served from October 1960 to November 1985.  His awards and decorations include the Vietnam Service Medal as well as decorations resulting from his Vietnam service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of  February 2009 and September 2013 rating decisions of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans' Appeals (VA). 

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  The informal hearing presentation is included in Virtual VA. 

The claim of service connection for bladder cancer was previously before the Board in September 2013.  Although it had not been included in the Veteran's substantive appeal, it was certified to the Board, and the Board found the issue must be adjudicated.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  It was remanded for additional development.  The development has been completed, and the issue has been returned to the Board for further consideration.  

The September 2013 Board decision also granted service connection for diabetes mellitus and prostate cancer.  These are considered complete grants of the benefits sought on appeal, and are no longer before the Board.  


FINDINGS OF FACT

1.  The treatment records are negative for evidence of bladder cancer.

2.  The initial symptoms of bladder cancer were first noted approximately 19 years after discharge, and bladder cancer was initially diagnosed at that time.  

3.  There is no competent medical opinion that relates the Veteran's bladder cancer to active service, to include exposure to herbicides during active service.  

4.  The preponderance of the competent medical opinions hold that the Veteran's bladder cancer was neither caused nor aggravated by his service connected prostate cancer. 


CONCLUSION OF LAW

The criteria for service connection for bladder cancer, to include as secondary to prostate cancer, have not been met.  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with a September 2008 letter than contained all notification required by the VCAA, as outlined in Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial adjudication of the Veteran's claim.  The Board finds that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran declined his right to a hearing.  The September 2013 remand ordered that the Veteran be afforded a VA examination and that an opinion be obtained regarding the etiology of his bladder cancer.  This has been accomplished, and the opinion addressed all questions asked in the remand.  The remand also requested that additional records be obtained from Dr. Mahaffey, and this has been accomplished.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed bladder cancer as a result of active service.  More specifically, he argues that the radiation treatment required for his prostate cancer led to the development of the bladder cancer.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If malignant tumors become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of malignant tumors during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As malignant tumors are listed, continuity of symptomatology must be considered.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran does not contend that his bladder cancer is directly related to active service.  Nevertheless, the Board will address whether or not service connection can be established on a direct or a presumptive basis before addressing the contention for service connection on a secondary basis.  

The Veteran's post service medical records show that he experienced hematuria in September 2004.  Subsequent investigations discovered a bladder tumor, which was resected.  Additional tumors were removed in November 2006.  The Veteran continues to be monitored for recurrence of his bladder cancer.  This constitutes medical evidence of a current disability.  

However, the service treatment records are negative for complaints or diagnosis of a bladder tumor.  The October 1985 discharge examination shows that the genitourinary system was normal.  

As noted, bladder cancer was not discovered until September 2004, which is nearly 19 years after the Veteran's discharge from active service.  There is no competent medical opinion that relates this bladder cancer to active service.  In the absence of evidence of in-service incurrence of bladder cancer and medical evidence of a nexus between the current diagnosis and active service, service connection on a direct basis is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Similarly, as the Veteran's bladder cancer was not diagnosed within the first year after his discharge from service, it cannot be presumed to have been incurred in service, and service connection is not warranted on that basis.  U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the Veteran does not contend to have experienced symptoms attributable to bladder cancer until shortly before the 2004 diagnosis, which precludes a finding of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Finally, as recognized by the Board in September 2013, the evidence established that the Veteran's naval service involved duty or visitation onshore to Vietnam between January 1962 and May 1975.  Therefore, he is presumed to have been exposed to herbicides such as Agent Orange.  38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases are presumed to be service connected.  Although these diseases include prostate cancer and diabetes mellitus, they do not include bladder cancer.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Bladder cancer is not among the disabilities that are presumed to be related to herbicide exposure.  Furthermore, the Veteran has not presented any competent medical evidence that his bladder cancer is due to herbicide exposure.  Service connection on this basis is not merited.  38 C.F.R. §§ 3.307, 3.309(e).

As noted, the crux of the Veteran's argument is that his bladder cancer was either caused or aggravated by the treatment he received for his service connected prostate cancer.  The Board will now consider this argument.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board remanded this appeal in order to arrange for a VA examination to obtain a medical opinion that addresses his contentions.  The Veteran was examined in December 2013.  The examiner interviewed the Veteran and reviewed his claims folder.  The history of the initial discovery and treatment of the Veteran's prostate cancer and his bladder cancer was accurately recounted in the examination report.  At conclusion of the examination and record review, the examiner opined that "The Veteran's bladder cancer is less likely than not caused by or related or aggravated by SC prostate cancer to include radiation treatment."  The examiner noted that while medical literature mentioned several studies suggesting an increased risk of malignancies following radiation therapy for localized prostate cancer, the studies did not account for the dose of radiation or the impact that other factors such as tobacco use might have on the risk of a second malignancy.  The examiner noted that the Veteran had a history of 21 pack years of smoking.  He noted that this opinion was formed after an online review of the effects of external beam radiation for localized prostate cancer.  

This is the only competent medical opinion of record.  As it unequivocally states that the Veteran's bladder cancer was neither caused nor aggravated by his prostate cancer or the treatment for the prostate cancer, it does not provide a basis for service connection.  

While the December 2013 opinion is the only one of record, the Veteran has submitted an October 2013 statement in which he recounts a verbal opinion provided to him by Dr. Mahaffey, who is the doctor who treated the Veteran's bladder cancer.  The Veteran states that this doctor told him that it was very unlikely the radiation treatment he received for prostate cancer was the cause of his bladder cancer.  However, he believed that it was very possible that radiation had been a factor in aggravating an existing condition.  

The Board notes that the Veteran is competent to describe the opinion provided him by Dr. Mahaffey, and that he is also credible.  However, this opinion does not provide a basis for service connection.  Dr. Mahaffey is in agreement with the December 2013 VA doctor that the Veteran's bladder cancer was not caused by radiation treatment for his prostate cancer.  He does state that it is "very possible" it was "a factor" in aggravating the existing bladder cancer.  However, this opinion finds a mere possibility of a relationship, without expressing the requisite certainty for the Veteran to prevail in his claim.  In essence, the opinion is speculative. Statements from doctors which are inconclusive as to the origin of a disease cannot fulfill the nexus requirement.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In Obert v. Brown, the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  The Board concludes that the opinion from Dr. Mahaffey weighs against the contention that treatment for prostate cancer caused bladder cancer and, especially when weighed against the certainty of the December 2013 opinion against aggravation, is too speculative to establish that this treatment aggravated the bladder cancer.  

In reaching this decision, the Board notes the Veteran's sincere belief that the treatment for his prostate cancer either caused or aggravated his bladder cancer.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The preponderance of the competent medical evidence is against the Veteran's claim, and service connection for bladder cancer is not established.  


ORDER

Entitlement to service connection for bladder cancer, to include as secondary to prostate cancer, is denied. 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


